 CRAFTSMAN ELECTRONIC PRODUCTS, INCCraftsman Electronic Products,Inc.andTextileWorkersUnion of America,AFL-CIO. Case3-CA-3687October 29, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNING ANDJENKINSOn June 30, 1969, Trial Examiner Robert E.Mullin issued his Decision in the above-entitledproceeding, finding that Respondent had engaged incertain unfair labor practices within the meaning ofthe National Labor Relations Act, as amended, andrecommending that Respondent cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed The Board has considered the TrialExaminer's Decision, the exceptions, the brief, andthe entire record in the case, and finds merit in oneof Respondent's exceptions.The Board agrees with the Trial Examiner'sfindings that foreman Hinman's interrogations ofemployee Richer constituted technical violations ofSection 8(a)(1) of the Act. However, we considerthese events to be too isolated to warrant issuanceof a remedial order since Hinman's actions were theonlyinstancewhereasupervisorviolatedmanagement's instructions not to discuss the UnionwithanyemployeeandsinceRicherleftRespondent's employ soon thereafter without havingdiscussed these encounters with other employeesWeshall therefore dismiss the complaint in its entirety'ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelations Board orders that the complaint herein be,and it hereby is, dismissed'Omni Spectra,Inc,176NLRB No24,AlliedChemical Corp,National AnilineDivision,143 NLRB 260, and cases cited at p 263TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT E MULLIN, Trial Examiner. This case washeard in Syracuse, New York, on May 12, 1969, pursuantto a charge duly filed and served,' and a complaint issued419on April 18, 1969 The complaint presents questions as towhether the Respondent violated Section 8(a)(1) of theNational Labor Relations Act, as amended In its answer,duly filed, the Respondent conceded certain facts withrespect to its business operations, but it denied allallegationsthat it had committed any unfair laborpracticesAll parties appeared at the hearing and were given fullopportunity to examine and cross-examine witnesses, tointroduce relevant evidence, to argue orally at the close ofthe hearing and to file briefs Oral argument was waivedby the parties On June 4, 1969, the Respondent submittedanablebriefA motion to dismiss, made by theRespondent at the close of the hearing, was taken underadvisement It is disposed of as appears hereinafter in thisdecisionUpon the entire record in the case, and from hisobservation of the demeanor of the witnesses when theyappeared and testified, the Trial Examiner makes thefollowingFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a New York corporation, with anoffice and place of business in Manlius, New York, isengaged at that location in the manufacture, sale anddistribution of electronic equipment and related product.;During the 12-month period prior to issuance of thecomplaint,arepresentativeperiod,itshippedmanufactured products valued in excess of $50,000, fromthe aforesaid plant, directly to States of the United Statesother than the State of New York Upon the foregoingfacts the Respondent concedes, and the Trial Examinerfinds, that Craftsman Electronic Products, Inc , is engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.11.THE LABOR ORGANIZATION INVOLVEDThe Respondent concedes,and the Trial Examiner findsthatTextileWorkersUnion of America,AFL-CIO(herein calledUnion),isa labor organization within themeaning of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESInNovember 1968, the Union began an organizationalcampaign among the employees of the Respondent.Edward A Sherman, Jr , an international representativefor the TextileWorkers, held several meetings with theemployees during the months of November, Decemberand January I Darlene KRicherwas one of theemployees who was active in assisting the Union at thistimeDuring the period in question, Richer worked in thesmallpartsassembly section of the plant under thesupervision of Foreman Robert O. Hinman. By the timeof the hearing, she was no longer working for theRespondent having voluntarily terminated her employmentin February 1969Richer testified that on two occasions during January,ForemanHinman questioned her about her unionactivities and/or those of her coworkers This was denied'The charge was filed on January 28, 1969'All events involved herein occurred during the period from November1968 through January 1969179NLRB No. 68 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDby Hinman and by the RespondentAccording to Richer, on the first occasion, Hinmanapproached her shortly before she completed work on hershift and asked that she telephone him later in the dayRicher testified that on returning to her home, shetelephonedHinman at the plant, as he had requestedAccording to Richer, during the ensuing conversationHinman questioned her as to whether she had attended aunion meeting the night before' Richer testified that aftershe denied having attended the meeting, Hinman told herthat he had information to the contrary According toRicher, when Hinman repeated this question, and, for asecond time, she denied attendance at the meeting, theforeman told her that he understood that a number of theemployees had been present. Richer testified that Hinmanthen questioned her as to one coworker in particular,namely, Beverly Coon, and asked whether the latter wasassociated with the UnionAccording to Richer, at thispoint in the conversation, she was interrupted by herchildren and Hinman concluded the telephone callRicher testified that about a week later, while on dutyat the plant, Hinman asked her if she was "still involvedwith the Union." According to Richer, after she answeredthis question in the negative, Hinman commented "thatwas good" and said nothing further.Foreman Hinman denied ever having questioned Richerabout her organizational activities. Hinman conceded thathe had had several telephone conversations with Richerduring January, but denied that, on any of theseoccasions, he had discussed the Union According to theforeman, he telephoned,Mrs. Richer twice during thisperiod to inquire about the availability of an apartment inthe same building where she and her husband lived, andon a third occasion he telephoned to ask whether she andher husband would care to join him and his group on asocial engagementWhen called back to the stand, in rebuttal, Mrs Richerconceded that during this period, while she was at theplantand on duty, Hinman had inquired about theavailability of an apartment in the building where shelived and, on another occasion, the foreman had suggestedthat she and her husband join him and others in a socialgathering.She firmly denied, however, that she everdiscussed either of these matters with Hinman on thetelephone.,AlfonseMyrdek, plant manager for the Respondent,testifiedthat in November and immediately after helearned that the Union had begun a campaign to organizetheemployees,hehad a conference with AttorneyWilliams, in which Counsel for the Respondent advisedhim that the supervisory personnel would have to beinstructedvery thoroughly on the necessity for theircompleteneutralityastoanyoftheemployees'organizationaleffortsAccording toMyrdek, shortlythereafter hemet with the plant supervisors, includingHinman, and reviewed the advice he had received fromAttorneyWilliams.Myrdek testified that at this time heinstructed the supervisory staff that they were not to'The Union held a meeting for the employees on January 20'At one point during his interrogation of Mrs Richer,counsel for theGeneral Counsel described a question directed to the witness on the subjectof her first conversation with Hinman as "preliminary"From thischaracterization,theRespondent,in its brief,contends that the GeneralCounsel, in effect, stipulated that the resultant answer and the entiresubjectmatter thereafter covered were not material to the complaint Afair reading of the transcript, however, does not disclose any such sweepingconcession as that which the Respondent now attributes to the GeneralCounselengage in any discussion of the union with the employees,,andonnumerousoccasions thereafter, , during theensuing weeks, he checked as to their compliance withthese ordersAccording to Myrdek, at no time did hehave any evidence that his instructions were not beingobeyedMr Myrdek was a thoroughly credible witness On thebasis of his testimony, the Trial Examiner concludes andfinds that the Respondent's plant manager issued theorders about which he testified and, further that he soughtto insure that they were followed The conflict between thetestimony of Foreman Hinman and Mrs Richer is moredifficult of resolutionHowever, after a consideration oftheir respective testimony and their demeanor while on thewitness stand, it is the conclusion of the Trial ExaminerthatMrs Richer was the more credibleHinman, of course, was not free to interrogate anemployee as to her union activities and those of hercoworkers.Moreover, the questions which he directed toMrs.Richer,wherein he intimated that he knew thenames of the employees who had attended a unionmeeting,tended to create the impression that he wasengaged insurveillanceof their union activitiesThisconstituted interference,restraint and coercion within themeaningof the Act Since Hinman was admittedly asupervisorat the time, his conduct was attributable to theRespondent. Accordingly, the Trial Examiner must, anddoes, conclude that by this interrogation of Mrs. Richer,Hinman caused the Respondent to violate Section 8(a)(1)of the ActCONCLUSIONS OF LAW1The Respondent is engaged in commerce and theUnion is a labor organization, all within the meaning ofthe Act.2By interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed inSection 7 of the Act, the Respondent has engaged in andis engaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.3The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the ActTHE REMEDYIn its brief,theRespondent urges that even if it befound that the Company,through Hinman,violated theAct, the violation is so isolated that the rule ofde minimisshould apply and no remedial order should be enteredWhereas various citations in the Respondent'sbrief tendto support this position(N L R Bv0 A Fuller SuperMarket,Inc,374 F.2d 197, 203 (C.A5);N L R B v.McCormick Steel Co,381F 2d 88, 91(C.A. 5)), asomewhat recent decision held that where a rightguaranteedby the Acthas been violated a remedial ordermustissueInternationalWoodworkersof America,AFL-CIO vNLRB,380F 2d628,630-631(C A.D.C )Consequently,theTrialExaminerwillrecommend that the Respondent be ordered to cease anddesistfrom the conduct found herein to have beenviolative of the Act'However, he did not testify that the employees were informed that thesupervisors had received such orders CRAFTSMAN ELECTRONIC PRODUCTS, INC.421Upon the foregoing findings and conclusions and thethe Trial Examinerherebyissues the followingentire record,and pursuant to Section10(c) of the Act,[Recommended Order omitted from publication ]